

115 SRES 361 IS: Expressing the sense of the Senate that the United States Government shall, both unilaterally and alongside the international community, consider all options for exerting maximum pressure on the Democratic People’s Republic of Korea (DPRK), in order to denuclearize the DPRK, protect the lives of United States citizens and allies, and prevent further proliferation of nuclear weapons.
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 361IN THE SENATE OF THE UNITED STATESDecember 14, 2017Mr. Cornyn (for himself, Mr. McCain, Mr. Sullivan, Mr. Rubio, Mr. Risch, Mr. Tillis, Mr. Strange, and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the  United States Government shall, both
			 unilaterally and alongside the international community, consider all
			 options for exerting maximum pressure on the Democratic People’s Republic
			 of Korea (DPRK), in order to denuclearize the DPRK, protect the lives of
			 United States citizens and allies, and prevent further proliferation of
			 nuclear weapons.
	
 Whereas the Democratic People’s Republic of Korea (DPRK) is a brutal Communist regime that has consistently pursued a nuclear weapons program since the early 1960s;
 Whereas the DPRK has a long history of humanitarian abuses against its own people; Whereas in the 1970s and 1980s, the DPRK kidnapped foreign nationals from countries including Japan, South Korea, China, France, and Italy to train DPRK spies;
 Whereas the DPRK has unjustly detained visiting United States citizens, including Otto Warmbier, who died after being detained for more than a year;
 Whereas the DPRK and Republic of Korea (ROK) in 1992 signed a Joint Declaration on the Denuclearization of the Korean Peninsula, promising to cease testing and production of nuclear weapons;
 Whereas the United States agreed to provide energy assistance to the DPRK in exchange for a nuclear-free Korean peninsula in 1994;
 Whereas the United States Government revealed in October 2002 that the DPRK admitted operating a secret nuclear weapons program in violation of agreements and international commitments;
 Whereas, following six-party talks in 2005, the DPRK agreed to abandon its nuclear weapons program in exchange for energy assistance, economic cooperation, and steps toward normalization with the United States and Japan;
 Whereas the DPRK proceeded to conduct multiple missile tests and its first nuclear weapons test in 2006;
 Whereas the DPRK agreed to disable its nuclear facilities in exchange for energy assistance in February 2007 and to provide a complete and correct declaration of its nuclear programs in October 2007, but ultimately did not fulfill its commitment;
 Whereas the DPRK tested a long-range missile directed at the United States in 2009; Whereas the DPRK attacked and sunk the South Korean ship Cheonan, murdering 46 sailors in 2010;
 Whereas DPRK forces fired approximately 170 artillery shells and rockets at Yeonpyeong Island, hitting ROK military and civilian targets and killing two ROK marines and two civilians in November 2010;
 Whereas the DPRK agreed to cease long-range missile and nuclear tests in exchange for United States food aid in February 2012;
 Whereas the DPRK proceeded to test yet another long-range missile in April 2012; Whereas the DPRK has conducted almost three times the number of ballistic missile and nuclear weapons tests during Kim Jong-un’s six years in power than in the nearly 60 years before him under Kim Il-sung and Kim Jong-il;
 Whereas Kim Jong-un’s regime has accelerated the pace of its nuclear weapons and ballistic missiles program, by—
 (1)conducting 86 ballistic missile tests, successfully testing both ground-launched and submarine-launched solid fuel missiles;
 (2)conducting 20 ballistic missile flight tests in 2017, including a recent test that is reported to be capable of carrying a nuclear warhead and reaching anywhere in the continental United States;
 (3)improving upon missile ranges and testing re-entry capability; and (4)conducting a total of four nuclear weapon tests, including three that have occurred since January 2016 and a claimed hydrogen bomb test with a yield estimated to be 150 kilotons;
 Whereas a high ranking DPRK defector has publicly testified that as long as Kim Jong-un remains in power there is no chance to improve the human rights conditions in the DPRK and that Kim Jong-un will never relinquish the country’s nuclear capabilities;
 Whereas the collective development and testing of DPRK’s nuclear weapons program pose a real and critical threat to the United States and global stability;
 Whereas the United Nations Security Council has passed nine sanctions resolutions regarding North Korea’s nuclear missile and space development programs since North Korea’s first nuclear test in 2006;
 Whereas the United States Congress passed the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122) in February 2016 and the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44) in July 2017 to provide sanction authorities to deter the DPRK’s provocative behavior;
 Whereas the United Nations Security Council unanimously adopted a resolution to sanction the DPRK economy in September 2017;
 Whereas the Director of National Intelligence (DNI), in its 2017 Worldwide Threat Assessment, assessed that North Korea’s weapons of mass destruction program, public threats, defiance of the international community, confrontational military posturing, cyber activities, and potential for internal instability pose a complex and increasingly grave national security threat to the United States and its interests;
 Whereas the DNI further assessed that Kim is intent on proving the DPRK’s capability to strike the contiguous United States with nuclear weapons;
 Whereas the People’s Republic of China accounts for 80 to 90 percent of trade with DPRK; Whereas the People’s Republic of China acts as the DPRK’s primary advocate and must join the United States in a committed effort to dismantling the DPRK nuclear and missile programs; and
 Whereas the President has authority to impose secondary sanctions on any financial institution or other entity that conducts business with DPRK entities in order to apply maximum pressure on the regime to abandon their nuclear weapons and ballistic missile programs: Now, therefore, be it
		
	
 That the Senate— (1)expresses that the United States of America should not tolerate the DPRK’s possession of nuclear weapons or continued development of nuclear weapon and ballistic missile capabilities;
 (2)believes the United States and the international community, including the United Nations Security Council and United States regional allies, should develop and immediately implement the strictest sanctions regime and continue to exhaust every reasonable diplomatic option necessary to achieve the complete, verifiable, and irreversible dismantlement of the DPRK’s nuclear weapons and ballistic missile programs;
 (3)expresses that the United States Government should plan for every military contingency necessary to defend the American people and ensure regional and global security;
 (4)acknowledges that the ROK and Japan, both treaty allies of the United States, would likely face immediate retaliation by the DPRK in response to any potential military action by the United States and therefore that any military action by the United States should be coordinated with the Governments of the ROK and Japan;
 (5)asserts that Congress is unified in its condemnation of the DPRK’s dangerous pursuit of nuclear weapons and ballistic missile capability and should be appropriately consulted prior to any use of military force; and
 (6)recognizes that Congress possesses the authority under Article I of the Constitution of the United States to declare war, and affirms that the authorization of Congress is needed prior to any pre-emptive or preventative ground war on the Korean Peninsula initiated by United States forces.